                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                     BEAUMONT DIVISION

 COURTNEY PERRY, individually and as                  CIVIL ACTION NO. 1:18-CV-30
 next of friend on behalf of minors, KP,
 SP, and LP                                           JUDGE MARCIA A. CRONE
                         Plaintiffs
      v.                                              MAG. JUDGE ZACK HAWTHORN

 LEE ROY CRABTREE, JR., AND USA
 TRUCK, INC

                          Defendants



                                  JOINT RULE 26(f) REPORT

       Counsel file this joint report of meeting and joint discovery/case management plan,

pursuant to FRCP 26(f):

       Trial Date:     This case has not yet been set for trial.

       Pretrial Conference Date: December 9, 2019

       Type of trial: Jury

       Estimated Length of Trial: Four to Five Days

1.     Participants:

       Pursuant to Fed. R. Civ. P. 26(f), a conference was recently held by telephone. The

following participated:

       For Plaintiffs, Don Perry, Jr. and Rebecca Perry:

       Steven P. Lemoine, T.A, Bar No.: 20269
       ROBERT H. SCHMOLKE, APLC
       9191 Siegen Lane, Bldg. 4-B
       Baton Rouge, LA 70810
       Tel.: (225) 292-1717
       Fax: (225) 292-1727
       Email: steve@schmolkelaw.com
                                                  1
       For Defendants, Leroy Crabtree, USA Truck, Inc., International Freight Services, Inc.,
       and International Freight Services, Inc. d/b/a USA Truck, Inc:

       Ms. Elizabeth L. Carey
       LORANCE & THOMPSON, P.C.
       2900 North Loop West, Suite 500
       Houston, Texas 77092
       Email: elc@lorancethompson.com

2.     Initial Disclosures:

       All parties have complied with the initial disclosure requirements of Fed.R.Civ.P.
26(a)(1) and have already exchanged disclosures.

3.     Jurisdictional Basis:

        Pursuant to 28 U.S.C. §1441(b) and 28 U.S.C. §1332(a)(1) there is complete diversity of
citizenship between the parties, the amount in controversy exceeds $75,000.00, and no party
objects to Federal Court jurisdiction.

4.     Joinder of Parties and Amendment of Pleadings:

       a.      All defendants have filed responsive pleadings.

       b.      Plaintiff does not anticipate amending the pleadings or adding a party at this time.
The parties reserve the right to amend the pleadings within the deadlines set by the Court.

5.     Brief Description of Claims:

        Plaintiffs allege that on or about November 20, 2016, in Beaumont, Jefferson County,
Texas, plaintiffs, Don Perry, Jr. and Rebecca Perry, were guest passengers in a vehicle driven by
their daughter, Courtney Perry. The Perry vehicle was traveling on Interstate 10 and had slowed
for preceding traffic, when defendant, Lee Roy Crabtree, driving an 18-wheeler within the course
and scope of employment with defendant, USA Truck, Inc. failed to control his speed and
slammed into the rear of the Perry vehicle. Plaintiffs, Don Perry, Jr. and Rebecca Perry,
sustained injuries and damages as a result of this crash that was caused by defendant’s
negligence.

       Defendants deny all claims made by Plaintiffs as more specifically set forth in their
Original Answer and affirmative defenses.

                                                 2
6.     Brief Statement of Responses:

       Defendants dispute liability, causation and damages.

7.     Anticipated Amendments to Pleadings and Motions:

       No amendments are anticipated at this time.

8.     Anticipated Expert Witnesses:

       Plaintiff:

        Plaintiff anticipates calling experts in the field of medicine including but not limited to
plaintiffs’ health care providers as identified in plaintiffs’ Initial Disclosures, discovery
responses, and Expert Designations.

       Plaintiffs also anticipate calling a forensic economist or certified public accountant to
provide testimony regarding plaintiffs’ economic damage claims.

        Plaintiffs will further identify experts as discovery continues and within the deadlines set
forth by the Court.

       Defendant:

       Defendants anticipate call experts as identified in their Initial Disclosures, discovery
responses, and Expert Designations. Defendants will identify their experts as discovery continues
and within the deadlines as set forth by the Court.

9.     Discovery Plan:

        The parties propose that discovery be conducted in accordance within the guidelines set
forth in the Court’s pretrial scheduling order.

       At present, the following depositions are anticipated:

       a.      Don Perry, Jr.
       b.      Rebecca Perry


                                                  3
       c.     Courtney Perry
       d.     Lee Roy Crabtree, Jr.
       e.     Erich Wolf, Jr., MD
       f.     Craig Morton, MD
       g.     Freda Whalen
       h.     Patrick Hayes, MD
       i.     Timothy Best, MD
       j.     Jared Lee, DC
       k.     Plaintiff’s health care providers
       l.     Any experts to be identified.

10.    Stipulations:

       None at this time.

11.    Major Issues of Fact and Law in Dispute:

       Plaintiff:

       Plaintiff believes that the following issues of fact and law are in dispute:

       a.     The party responsible for the subject motor vehicle crash;

       b.     The injuries and damages sustained by the plaintiffs;

       c.     Causation of plaintiffs’ injuries and damages;

       d.     The extent of plaintiffs’ damages; and

       e.     Those issues of law inherent in the contested issues of fact and law.

       Defendant:

        Defendants agree with the above and include the necessity of any medical treatment for
plaintiffs’ injuries, if any, and the reasonable cost of that medical treatment.

11.    Related Case Information:

       This matter has already been consolidated.



                                                  4
12.    Alternative Dispute Resolution:

       At this stage, the parties are not opposed to Alternative Dispute Resolution and will
consider mediation after sufficient discovery has been conducted.

13.    Consent Trials:

       The parties do not consent to trial before the Magistrate Judge.

14.    Conference Pursuant to Fed. R. Civ. P. 16(b):

        The parties do not request a conference with the Court pursuant to Fed. R. Civ. P. 16(b)
before the entry of the Scheduling Order. The parties have already agreed upon a Second
Amended Scheduling Order [Doc. 23] that was entered on 12/18/2018.

                                COUNSEL CERTIFICATION

       Counsel certify that the foregoing is accurate and complete.

                                             BY COUNSEL FOR PLAINTIFF:

                                             s/Steven P. Lemoine
                                             Steven P. Lemoine, T.A, (LA Bar #: 20269)
                                             ROBERT H. SCHMOLKE, APLC
                                             9191 Siegen Lane, Bldg. 4-B
                                             Baton Rouge, LA 70810
                                             Tel.: (225) 292-1717
                                             Fax: (225) 292-1727
                                             Email: steve@schmolkelaw.com

                                             AND

                                             s/Ronald C. Richard
                                             Ronald C. Richard (LA Bar #: 24623)
                                             RICHARD LAW FIRM, L.L.C.
                                             One Lakeshore Drive, Suite 120
                                             Lake Charles, LA 70629
                                             Tel.: (337) 494-1900
                                             Fax: (337) 494-1793
                                             Email: ron@richardlaw.com




                                                5
BY COUNSEL FOR DEFENDANTS:
Mr. Eric R. Benton
LORANCE THOMPSON, P.C.
2900 North Loop West, Suite 500
Houston, Texas 77092
Tel.: (713) 868-5560
Fax: (713) 864-4671
Email: erb@lorancethompson.com

AND

Ms. Elizabeth L. Carey
LORANCE THOMPSON, P.C.
2900 North Loop West, Suite 500
Houston, Texas 77092
Tel.: (713) 868-5560
Fax: (713) 864-4671
Email: elc@lorancethompson.com




  6
                                CERTIFICATE OF SERVICE

        I hereby certify that on January 3, 2019, a true and correct copy of the foregoing
instrument was served by facsimile, email, the Court’s electronic filing system, U.S. Mail and/or
certified mail, return receipt request, to the following counsel of record:

       Mr. Eric R. Benton
       LORANCE & THOMPSON, P.C.
       2900 North Loop West, Suite 500
       Houston, Texas 77092
       Email: erb@lorancethompson.com

       Ms. Elizabeth L. Carey
       LORANCE & THOMPSON, P.C.
       2900 North Loop West, Suite 500
       Houston, Texas 77092
       Email: elc@lorancethompson.com

       Jonathan Juhan
       JUHAN LAW
       985 I-10 N., Suite 100
       Beaumont, Texas 77706
       Email: johnathanjuhan@sbcglobal.net


                                                          s/Steven P. Lemoine
                                                          Steven P. Lemoine (La Bar #: 20269)




                                                7
